DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because the transitional phrase of the claim, consisting essentially of, is defined in a manner that conflicts with how the term is defined in the MPEP. See MPEP 2111.03. Briefly, the transitional phrase “consisting essentially of” limits the scope of the claim to the specifically defined materials, “and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.” In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). When considering how the transitional phrase is interpreted in the instant specification, paragraph [0021] states that the transitional phrase only refers to the structure of the microcarrier, but not non-structural components; these non-structural components can include bioactive molecules, or the like. However, when considering the inclusion of bioactive molecules in an ECM microcarrier, it is clear from the prior art that bioactive molecules will materially affect the basic and novel characteristics of the method. For example, Fan, et al (Biomacromolecules, 9, 927-934, 2008) shows that the inclusion of the bioactive molecule TGF-β3, in a gelatin microsphere, will enhance the chondrogenesis of stem cells in culture. See page 927, “Abstract” section. As such, the broad inclusion of a bioactive molecule, would necessarily affect the basic and novel characteristics of the method, and would be in contradiction with the MPEP’s definition of the transitional phrase. Furthermore, the undefined “or the like” provides for further indefiniteness of the claim limitation, since this open phrasing would suggest that anything non-structural could be included, even if it materially affects the basic and novel characteristics of the method.
While it is true that the Applicant can be their own lexicographer (see MPEP 2173.05(a)), this section of the MPEP only refers to redefining terms that run contrary to their ordinary meaning, and not redefining terms that have been explicitly defined by the MPEP, precedent, and case law. Furthermore, even if it was reasonable for the Applicant to redefine how the transitional phrase is interpreted, the inclusion of “or the like,” in the above cited definition, casts a huge degree of uncertainty in understanding the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 15-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh., et al (PGPub 2012/0219531 [IDS Reference]). Oh provides for methods of culturing stem cells on ECM-based microcarriers. See “Abstract,” paragraphs [0002] [0018] [0052]. Oh indicates that the cells proliferate on the ECM-based microcarriers. See paragraph [0053] [0055].
With respect to claim 1, Oh teaches the claimed method.
With respect to claim 2, Oh indicates that the microcarriers can be made of the ECM components collagen and gelatin. See paragraph [0072]. Oh indicates that the microcarrier can be uncoated, thereby providing a microcarrier that consists essentially of ECM, or the microcarrier can be coated with any number of ECM components, which would also fulfill the transitional phrase consisting essentially of. See paragraph [0035] [0049] [0052].
With respect to claims 4-7, Oh indicates that the microcarriers can include a structural core of glass, dextran, polystyrene, plastic, and collagen. See paragraph [0072]. As discussed above, Oh indicates that these can be coated with an ECM. This would necessarily provide for a second composition, in addition to the ECM, wherein the ECM is considered the first composition. Based upon Oh’s description of the microcarrier, it would be reasonable to assume that the carriers are substantially covered by the ECM. This is reasonable because the verb to coat can rationally be assumed to mean that the entirety of the carrier is coated.
With respect to claim 8, Oh indicates that the shape of the carrier can be spherical or spheroid. See paragraph [0583].
With respect to claim 9, Oh provides for various sizes and shapes, but explicitly states that the spherical/spheroid-form can be about 20-120 μm. See paragraph [0144]. This falls within the claimed range.
With respect to claim 15, Oh teaches that the method can be performed in a bioreactor. See paragraphs [0171] [0616].
With respect to claim 16, Oh teaches any number of bioreactors, including continuous stirred tank (paragraph [0510]) and fed-batch cultures (paragraphs [1077] [1078]).
With respect to claims 18 and 21, Oh teaches mammalian-derived stem and progenitor cells. See paragraph [0708].
With respect to claim 19, Oh indicates that the cells can be derived from adult cells. See paragraph [0117].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oh., et al (PGPub 2012/0219531 [IDS Reference]) and Phillips, et al (Journal of Biotechnology, 134, 79-87, 2008). Although Oh does teach the expansion of fibroblasts that have been induced to become stem cells, Oh does not teach the expansion of naturally-occurring fibroblasts. See paragraph [0717].  Phillips, however, provides for methods of efficiently expanding fibroblasts on a microcarrier that is similar to that of Oh, but are not comprised of ECM (Phillips teaches polystyrene coated with cationic trimethyl ammonium coating. See page 80, “Methods and materials” section.
It would be obvious to combine the microcarrier of Oh with the fibroblast expansion of Phillips because the microcarriers of Oh and Phillips would be expected to have overlapping properties. Specifically, it is noted that the carrier of Phillips is coated with a cationic material; similarly, Oh explicitly states that the microcarriers should possess a positive charge, rendering them a cationic material. See paragraph [0055]. As such, there would be a reasonable expectation that the cationic surface coating of Oh and Phillips would be considered obvious variants, wherein there would be a reasonable expectation that if cells proliferate on one cationic surface, they should similarly proliferate on another cationic surface, wherein both surfaces are already known to be compatible with mammalian cells.
Claims 24-26, 28, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Oh., et al (PGPub 2012/0219531 [IDS Reference]) and Bhatia, et al (WO 2008/057162 [IDS Reference]). As discussed and cited above, Oh teaches the coating of a microcarrier that can include the ECM proteins defined in the instant specification. Oh does not describe any specific methods of generating the ECM material that is consistent with the claimed methodology. However, when considering the claim language, as a whole, claims 24 and 25 define how the ECM is made, but do not disclose any non-obvious differences or benefits, and as such, is considered an obvious variant of the ECM’s discussed in Oh. While the claim is not necessarily drawn to a product-by-process limitation, since the claim is a method claim and not a product claim, there is nothing in the specification to suggest that the method of making the ECM coating fundamentally or unpredictably changes the function of the ECM material. As such, it is reasonable to assert that the claimed material is, at the very least, an obvious variant of that disclosed in Oh. If the method of making the ECM leads to unexpected properties that are not disclosed in the prior art, it is the Applicant’s burden to show these unexpected properties.
Bhatia provides for ECM material that can be used to proliferate stem cells. See paragraphs [0008] [0019] [0037]. Bhatia indicates that the material can be shaped and molded into any useful shapes, including spheres. See paragraphs [0127] [0128]. It would be obvious to the ordinary artisan to combine the method of Oh, with the ECM materials of Bhatia, because both Oh and Bhatia describe embodiments of using ECM components as useful substrates to proliferate cells. There would be a motivation to combine the ECM carrier of Bhatia with the method of Oh, because Oh describes effective methods for the expansion of useful stem cells, and Bhatia shows a substrate that can effectively be used to expand stem cells. Furthermore, the ECM materials disclosed in Bhatia are similar to the ECM molecules disclosed in Oh, and the ordinary artisan would reasonably expect that if stem cells can similarly proliferate on both ECM materials, they must behave as obvious variants.
With respect to claim 24, Bhatia teaches base-treated, detergent-treated ECM. See paragraph [0007].
With respect to claim 25, Bhatia appears to provide for claims and embodiments that do not utilize any base treatments. See paragraph [0074] and claim 9.
With respect to claim 26, Bhatia teaches 5% elastin, with detectable levels of laminin and fibronectin; in an embodiment, Bhatia shows less than 0.01% fibronectin. See paragraph [0007] [0037] [0280].
With respect to claim 28, Bhatia provides for embodiments that possess overlapping levels of collagen and elastin. See paragraph [0036] [0037].
With respect to claims 37 and 38, Bhatia teaches ECM that is derived from human placental-derived ECM. See paragraph [0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651